Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 1 of 46 PageID# 2570


     Exhibit B
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION




                                                     )
CHMURA ECONOMICS &                                   )       Case No.3:19-cv-00813
ANALYTICS,LLC,                                       )       Judge Robert E. Payne
                                                     )
                                                     )
                       Plaintiff,                    )                                      •-



                                                     )
V.                                                   )
                                                     )
RICHARD LOMBARDO,                                    )
                                                     )
                       Defendant.                    )



DECLARATION OF RICHARD A. LOMBARDO IN SUPPORT OF THE OPPOSITION
         TO CHMURA’S MOTION FOR SUMMARY JUDGMENT


       Pursuant to 28 U.S.C. §1746,1 hereby declare as follows:

       1.      I am the Defendant in the above-captioned matter and am competent to gfve this

declaration as I am over eighteen(18) years ofage. 1 am a resident of Mentor, Ohio. The statemients

set forth in this Declaration are based upon my personal knowledge, and are true and coiTect to the

best of my knowledge, information, and belief.

       2.      I was employed at Chmura Economics & Analytics, LLC (“Chmura”) from

February 2015 through October 2019. In the approximately 4'/2 years that I was employed at

Chmura,I had numerous direct supervisors- Leslie Peterson (February' 2015-Januaiy 2017), Kyle

West (February 2017-November 2017), Ethan Trombley and Greg Chmura (December 2017-




                                                 1
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 2 of 46 PageID# 2571




November 2018), Curtis Monk(December 2018-February 2019), Greg Chmura(March 2019),and

Eli Auerbach (April 2019-October 2019).

       3.      During my employment at Chmrua, my job duties did not change. My primary job

responsibilities were to sell JobsEQ and obtain renewals from existing clients.

       4.      Chmura had Standard Operating Procedures and an Employee Handbook. A copy

of the Standard Operating Procedures in effect as of April 5, 2019 are attached as Exhibit 1 and a

copy of the Employee Handbook in effect as of July 19, 2019 is attached as Exhibit 2. I was

required to comply with the versions of the Standard Operating Procedures and Employee

Handbook in effect during my employment at Chmura.

       5.      On March 28, 2019, Chmura sent me an Amendment (the “Amendment”) to the

February 3, 2015 Letter. A copy of the February 3, 2015 Letter is attached as Exhibit 3 and the

Amendment is attached as Exhibit 4. The Amendment provides:

              This letter is intended to amend the terms of your employment previously
              agreed to by you and Chmura Economics & Analytics, EEC in the ,
              company’s offer letter you dated February 4, 2015.

              The following changes have been made:

              The reference to annual merit increases is hereby deleted. In addition,
              Chmura would like to clarify that commissions become payable once
              Chmura receives the payment on the sale.

              All other terms and conditions of the offer letter remain unchanged. Please
              indicate your willingness to accept these changes by signing below.

On April 18, 2019,1 signed the Amendment.

       6.     Despite the February 3, 2015 Letter and the Amendment, Chmura often modified

the commissions 1 received. For example, in 2017,1 closed a sale with the Oklahoma Department

of Commerce, which required a perfunctory Request for Proposal (“RFP”). Not only was I not



                                                2
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 3 of 46 PageID# 2572




permitted to complete the RPP, but I was not paid the full commission on the sale because Chmura

stated after the deal was closed that it would not pay commissions on sales that required an RFP.

       7.      On October 21, 2019,1 (through my prior counsel) informed Chmura (through its

counsel) that Chmura had violated the Fair Labor Standards Act and Ohio law by failing to pay

me for all hours worked over forty. A copy of the October 21, 2019 Letter is attached to the

Lombardo Dec. as Exhibit 5.


       8.      As of October 21, 2019, Chmura had not terminated my employment, but placed

me on unpaid leave.

       9.      On October 31, 2019, in response to the October 21, 2019 Letter, Chmura sent a

copy ofa Complaint it had filed that same day and notified me that my employment was termihated

because of the October 21, 2019 Letter:

       Finally, your letter stated that Chmura terminated Mr. Lombardo’s employment on October
       17. This is incorrect. The Company placed him on unpaid leave to afford him a reasonable
       opportunity to consider the proposed Separation Agreement. Given your response on his
       behalf, that offer is withdrawn and he should consider his employment terminated
       effective today.


A copy of the October 31,2019 Letter is attached as Exhibit 6.

       10.    I had personal effects at the Cleveland office when I was terminated. Although my

employment was terminated on October 31, 2019,1 have not received my personal property from

Chmura.




       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on this 25day of May,2020.

                                                                     LJ^
                                                     Richard A. Lombardo




                                                 3
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 4 of 46 PageID# 2573




   Exhibit 1 to Declaration of Richard A. Lombardo in Support of the
       Opposition to Chmura’s Motion for Summary Judgment


                      Standard Operating Procedures


               (Marked Confidential and Filed Under Seal)
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 5 of 46 PageID# 2574


                                                      Exhibit 2
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 6 of 46 PageID# 2575
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 7 of 46 PageID# 2576
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 8 of 46 PageID# 2577
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 9 of 46 PageID# 2578
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 10 of 46 PageID# 2579
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 11 of 46 PageID# 2580
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 12 of 46 PageID# 2581
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 13 of 46 PageID# 2582
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 14 of 46 PageID# 2583
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 15 of 46 PageID# 2584
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 16 of 46 PageID# 2585
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 17 of 46 PageID# 2586
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 18 of 46 PageID# 2587
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 19 of 46 PageID# 2588
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 20 of 46 PageID# 2589
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 21 of 46 PageID# 2590
                    Exhibit 3
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 22 of 46 PageID# 2591
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 23 of 46 PageID# 2592


                                                       Exhibit 4
 Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 24 of 46 PageID# 2593




Exhibit 5
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 25 of 46 PageID# 2594
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 26 of 46 PageID# 2595
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 27 of 46 PageID# 2596
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 28 of 46 PageID# 2597
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 29 of 46 PageID# 2598



                                                        Exhibit 6
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 30 of 46 PageID# 2599
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 31 of 46 PageID# 2600
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 32 of 46 PageID# 2601
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 33 of 46 PageID# 2602
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 34 of 46 PageID# 2603
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 35 of 46 PageID# 2604
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 36 of 46 PageID# 2605
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 37 of 46 PageID# 2606
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 38 of 46 PageID# 2607
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 39 of 46 PageID# 2608
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 40 of 46 PageID# 2609
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 41 of 46 PageID# 2610
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 42 of 46 PageID# 2611
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 43 of 46 PageID# 2612
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 44 of 46 PageID# 2613
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 45 of 46 PageID# 2614
Case 3:19-cv-00813-REP Document 51-2 Filed 05/29/20 Page 46 of 46 PageID# 2615
